 

 

 

UNITED STATES DISTRICT COURT RPE
SOUTHERN DISTRICT OF NEW YORK por ERT Bt i
United States of America, ane oo DEC 0-9. 2019--.

—v— 19-CR-718 (AJN)
Eric Cruz, ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:
A status conference in the above-captioned matter is scheduled for December 20, 2019 at
11 am. The Government is hereby ordered to submit a letter by December 13, 2019, proposing

an agenda for the conference.

 

SO ORDERED.
Dated: December 4 , 2019 | i
New York, New York | /
/ | AYISON J. NATHAN

United States District Judge

 
